El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Por escritura pública de 11 de abril de 1921 otorgada en esta ciudad ante el notario don Francisco Ramírez de Are-llano, don Luis Méndez Yaz vendió la casa No. 31. de la calle de la Luna de esta población como apoderado de los dueños. La venta fué inscrita en el Registro de la Propie-dad de San Juan, Sección Primera, aunque haciéndose cons-tar el defecto subsanable de “no acreditarse el carácter y facultades de don Luis Méndez Yaz como apoderado de doña María, don Antonio y doña María de la Asunción Cobreros de la Barrera.”
Con el título de venta se presentó en el registro la escri-tura de 25 de noviembre de 1920 otorgada en Lugo, España, según la cual don José Cobreros de la Barrera como apode-*578rado de sus hermanos don Antonio y doña. María de iguales apellidos y como sustituto de don Manuel Varo y Ariza, apo-derado de la otra hermana doña María Asunción de iguales apellidos sustituye sus poderes a favor de don Luis Méndez Vaz autorizándolo para vender bienes de sus poderdantes y para otorgar las escrituras correspondientes. En esa escri-tura de sustitución el notario inserta algunas cláusulas de la escritura de poder que otorgaron don Antonio y doña María en las que conceden a su apoderado las facultades que él sustituye y agrega después el notario con vista de las escrituras de poder que nada consta en ellas que limite o se oponga a las facultades que ha consignado. En cuanto a doña María Asunción se limita el notario a transcribir al-gunas de las cláusulas que el Sr. Varo Ariza sustituyó a don José Cobreros.
En vista de lo expuesto entendemos que el registrador recurrido procedió correctamente al consignar el defecto sub-sanable contra el cual se recurre porque puesto que el Sr. Méndez Vaz hizo la venta en nombre de los dueños de la finca usando los poderes que le fueron sustituidos y puesto que ni en la escritura de venta ni en la de sustitución de poderes se han insertado literalmente las escrituras en las que los dueños concedieron facultades a sus apoderados para determinados actos debieron presentarse al registrador dichas escrituras de poder para que el registrador pudiera calificar por sí mismo, de acuerdo con el artículo 18 de la Ley Hipotecaria, no sólo las facultades concedidas a los apoderados sino también la forma extrínseca de dichos do-cumentos sin que esté obligado a pasar por el criterio que haya formado el notario autorizante respecto a si la facul-tad de vender se halla o no limitada por las otras cláusulas que no inserta en la escritura de sustitución que se presentó al registrador.' Esta es también la opinión de los Sres. Ga-lindo y Escosura en sus comentarios a la Ley Hipotecaria, cuarta edición, tomo segundo, página 12.
*579Los recurrentes nos lian citado en apoyo de sn preten-sión de qne ordenemos la inscripción sin defecto alguno la resolución de la dirección de los registros de España de 13 de mayo de 1880 y la sentencia de este Tribunal Supremo en el caso de Fano v. El Registrador, 15 D. P. R. 334.
Con respecto a la primera de esas citas, si bien es cierto que en una obligación hipotecaria hecha por un apoderado eh notario se limitó a hacer una relación del poder no obs-tante lo cual se ordenó la inscripción por el fundamento de que los registradores deben calificar la capacidad de los otor-gantes por lo que resulte de las escrituras, según el artículo 18 de la Ley Hipotecaria, y porque en el poder que describe el notario existen datos bastantes para apreciar que el apo-derado obró dentro de los límites que se le otorgaran, sin embargo la misma dirección de los registros resolvió lo con-trario en 11 de noviembre del propio año 1880, en 15 de abril de 1884, en 15 de marzo de 1887 y en 21 de octubre de 1899, caso éste que es igual al que estamos considerando pues a pesar de que el -notario insertó en la escritura la cláusula de la de mandato en que se confieren poderes para vender agregando “sin que en el texto del poder conste cosa en contrario” se resolvió que puesto qne la escritura de poder no se insertaba literalmente en la de venta era indispensable que se presentase en el registro esta última conjun-tamente con aquélla, pues sólo así puede apreciar bien el registrador las facultades del apoderado. No hemos encon-trado en nuestras decisiones resuelta concretamente esa cues-tión pero los casos de Sucesores de L. Villamil & Cía. contra El Registrador, 16 D. P. R. 759, y de Colón contra El Registrador, 22 D. P. R. 546, tienen gran analogía con el pre-sente.
En cuanto al de Paño, supra, citado por los recurrentes, no es aplicable a este caso porque en él no era cuestión a resolver si sería suficiente para el registrador la opinión del *580notario respecto a qne la cláusula que transcribía no estaba alterada, ni explicada, ni enlazada por ninguna otra.
La nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.